DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 9,747,076).
For claim 1, Yang teaches an apparatus (Figure 6), comprising: 
a pseudo-random bit sequence (PRBS) control unit (circuit not shown which generates SEL); and 
a PRBS generator coupled to the PRBS control unit (all of Figure 6 except for the circuit not shown which generates SEL), wherein, based upon control output provided from the PRBS control unit (SEL), the PRBS generator generates a second PRBS (via 606, as understood by examination of Figure 6) by dynamically adjusting (via 610) from using a first set of flip-flops of a master set of flip-flops (corresponding to 40 bits via 604, Figure 6) that generate a first PRBS (output of 608) to a second set of flip-flops of the master set of flip-flops (corresponding to 64 bits via 606, Figure 6) that generate the second PRBS (output of 606).
For claim 2, Yang further teaches: 
the PRBS generator includes a plurality of PRBS logic engines (1st: 604 and 608, 2nd: 606) coupled to a first PRBS multiplexer (610), the first PRBS multiplexer operable to select either the first PRBS or the second PRBS that is output by the PRBS generator (as understood by examination of Figure 6).
For claim 3, Yang further teaches: 
the PRBS generator further includes a second PRBS multiplexer (616) coupled to the plurality of PRBS logic engines (as understood by examination of Figure 6), the second PRBS multiplexer operable to select either first next-state logic values or second next-state logic values to be provided to a state logic unit coupled to the PRBS logic engines (602).
For claim 4, Yang further teaches: 
the plurality of PRBS logic engines include a first PRBS logic engine (604 and 608) and a second PRBS logic engine (606) coupled to the first PRBS multiplexer and the second PRBS multiplexer (as understood by examination of Figure 6), wherein the first PRBS logic engine generates the first PRBS and the second PRBS logic engine generates the second PRBS (as understood by examination of Figure 6).
For claim 5, Yang further teaches: 
the first PRBS logic engine includes a first plurality of PRBS logic units and the second PRBS logic engine includes a second plurality of PRBS logic units (XOR, as understood by examination of Figure 6), the first plurality of PRBS logic units operable to dynamically generate the first PRBS and the second plurality of PRBS logic units operable to dynamically generate the second PRBS (as understood by examination of Figure 6).
For claim 6, Yang further teaches: 
the first plurality of PRBS logic units generate the first PRBS based on a first output of the first set of flip-flops and the second plurality of PRBS logic units generate the second PRBS based on a second output of the second set of flip-flops (as understood by examination of Figure 6).
For claim 7, Yang further teaches: 
the first output of the first set of flip-flops is provided to a first plurality of XOR trees in the first plurality of PRBS logic units to generate the first PRBS and the second output of the second set of flip-flops is provided to a second plurality of XOR trees in the second plurality of PRB S logic units to generate the second PRBS (as understood by examination of Figure 6).
For claim 8, Yang further teaches: 
the first plurality of PRBS logic units includes a first PRBS logic unit (604) and a second PRBS logic unit (606), the first PRBS logic unit being used to generate the first PRBS at a first data width and the second PRBS logic unit is used to generate the first PRBS at a second data width (in conjunction with 614).
For claim 9, Yang further teaches: 
the first PRBS corresponds to a first polynomial of a first order, and the second PRBS corresponds to a second polynomial of a second order (as explained below).
Yang teaches in col. 7, lines 22-29 that “if desired, circuitry 600 may be configured to implement a PRBS polynomial of any suitable order (e.g., by reconfiguring register 602) and to support parallel generation of any number of bits (e.g., by incorporating more than two XOR trees)”.
For claim 10, Yang teaches a method (via Figure 6), comprising: 
receiving a request (UDPATE) at a pseudo-random bit sequence (PRBS) generator (Figure 6) to generate a first pseudo-random bit sequence (output of 608); 
selecting a first PRBS configuration in the PRBS generator that maps to the first PRBS (when 0 input is selected by 610); 
generating the first PRBS using the first PRBS configuration (as understood by examination of Figure 6); and
generating a second PRBS (output of 606) using a second PRBS configuration of the PRBS generator (when 1 input is selected by 606).
 For claim 11, Yang further teaches: 
generating the first PRBS using a first set of flip-flops in a plurality of flip-flops (corresponding to 40 bits via 604, Figure 6).
For claim 12, Yang further teaches: 
generating the second PRBS using a second set of flip-flops in the plurality of flip-flops (corresponding to 64 bits via 606, Figure 6).
For claim 13, Yang further teaches: 
adjusting a bit width of the first PRBS to a first width of the first PRBS based on a first output of the first set of flip-flops (via 614, as understood by examination of Figure 6).
For claim 14, Yang further teaches: 
adjusting the first width to a second width of the second PRBS based on a second output of the second set of flip-flops  (via 614, as understood by examination of Figure 6).
For claim 15, Yang further teaches: 
generating the first PRBS includes providing the first output of the first set of flip- flops is provided to a first plurality of XOR trees (604).
For claim 16, Yang further teaches: 
the second output of the second set of flip-flops is provided to a second plurality of XOR trees to generate the second PRBS (606).
For claim 17, Yang further teaches: 
the first PRBS corresponds to a first polynomial of a first order, and the second PRBS corresponds to a second polynomial of a second order (as explained below).
Yang teaches in col. 7, lines 22-29 that “if desired, circuitry 600 may be configured to implement a PRBS polynomial of any suitable order (e.g., by reconfiguring register 602) and to support parallel generation of any number of bits (e.g., by incorporating more than two XOR trees)”.
For claim 18, Yang teaches a method, comprising: 
implementing a first polynomial of a first order (as explained below) using a first number of flip-flops in a master set of flip-flops (within 602) to generate a first pseudo-random bit sequence (output of 604); 
and, implementing a second polynomial of a second order (as explained below) by adjusting the first number of flip-flops used to implement the first polynomial to a second number of flip-flops used to implement the second polynomial (via 610) in order to generate a second PRBS (via 606), wherein the master set of flip-flops includes both the first number of flip-flops and the second number of flip-flops (as understood by examination of Figure 6).
Yang teaches in col. 7, lines 22-29 that “if desired, circuitry 600 may be configured to implement a PRBS polynomial of any suitable order (e.g., by reconfiguring register 602) and to support parallel generation of any number of bits (e.g., by incorporating more than two XOR trees)”.
For claim 19, Yang further teaches: 
a first output of the first number of flip-flops is used to generate the first PRBS (corresponding to 40 bits via 604, Figure 6) and a second output of the second number of flip-flops is used to generate the second PRBS (corresponding to 64 bits via 606, Figure 6).
For claim 20, Yang further teaches: 
a first width of the first PRBS is generated using a first plurality of XOR trees (604) and a second width of the second PRBS is generated using a second plurality of XOR trees (606).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849